FILED
                             NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANGELICA RAMOS CARMONA,                          No. 07-73652

               Petitioner,                       Agency No. A095-291-689

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Angelica Ramos Carmona, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for cancellation of

removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s continuous physical presence determination,

Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir. 2006), and we deny the

petition for review.

      Substantial evidence supports the BIA’s determination that Carmona did

not meet the continuous physical presence requirement where she testified, in

accordance with her cancellation application, that she departed the United States

for Mexico in September of 1991 for seven months, and in April of 1998 for

seventeen months. See 8 U.S.C. § 1229b(d)(2) (departure in excess of 90 days or

for any periods in the aggregate exceeding 180 days breaks continuous physical

presence).

      PETITION FOR REVIEW DENIED.




                                         2